Citation Nr: 1726176	
Decision Date: 07/10/17    Archive Date: 07/20/17

DOCKET NO.  10-26 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for bronchitis.

2.  Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Odya-Weis, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from November 1976 to November 1980.  

The matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  The claims were previously remanded by the Board in June 2015.

During the pendency of the appeal, an August 2015 rating decision granted service connection for right ear hearing loss, which is considered a full grant of the benefit sought on appeal and the service connection claim is no longer in appellate status.  However, as the Rating Schedule for impairment of auditory acuity is based on service connection in both ears, the claim for an initial compensable rating for left ear hearing loss has been recharacterized as a claim for an initial compensable rating for bilateral hearing loss.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); see also 38 C.F.R. § 4.85. 

The Board obtained an expert medical opinion from the Veterans Health Administration in February 2017 regarding the claim for service connection for bronchitis.  The Veteran was provided a copy of this opinion and a period of time for response.  

The Veteran was scheduled for a hearing before a Veterans Law Judge in April 2012, but he did not appear or request that the hearing be rescheduled.  As such, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2016).


FINDINGS OF FACT

1.  The Veteran's chronic bronchitis onset during active service.

2.  Prior to July 6, 2015, the Veteran's bilateral hearing loss was manifested by no more than Level I hearing impairment in the right ear and Level V hearing impairment in the left ear.

3.  Since July 6, 2015, the Veteran's bilateral hearing loss has been manifested by no more than Level III hearing impairment in the right ear and Level V hearing impairment in the left ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for bronchitis are met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).

2.  The criteria for an initial compensable rating for bilateral hearing loss prior to July 6, 2015, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).

3.  The criteria for a 10 percent evaluation, but not higher, for bilateral hearing loss have been met since July 6, 2015.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.85, Diagnostic Code 6100, 4.86 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

I. Service connection

The Veteran asserts that his current bronchitis is related to in-service treatment for bronchitis.  The Board notes that claims for service connection for chronic obstructive pulmonary disease (COPD) and asbestosis were denied in the June 2015 Board decision.  As such, the remaining issue is whether the Veteran's current bronchitis began in, or is otherwise related to service.  

Generally, to establish service connection, the evidence generally must show: (1) the existence of a present disability, (2) in-service incurrence or aggravation of a disease or injury, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service treatment records reflect July 1977 treatment for respiratory symptoms and a diagnostic impression of bronchitis.  An April 1980 treatment record noted chest congestion, productive cough, and fever with clear chest X-ray results.  A September 1980 separation examination was negative for lung or chest abnormalities.  

Chronic bronchitis was diagnosed at a VA examination in July 2015.  Chronic bronchitis is not a chronic disease for purposes of a presumed in-service incurrence.  See 38 C.F.R. §§ 3.303(b), 3.307(a)(3), 3.309(a) (2016).  

However, the Board finds the evidence is at least in equipoise that the Veteran's chronic bronchitis had onset in active service.  Specifically, a February 2017 VA medical opinion is probative evidence in support of a finding that the Veteran's current bronchitis was incurred in active service.  VA Dr. B.C. reviewed the Veteran's pertinent medical history, to include in-service treatment for bronchitis, a 30 year history of smoking, and post-service symptoms of chronic cough and treatment for COPD and found it at least as likely as not that the Veteran's in-service bronchitis marked the onset of his current chronic bronchitis.  Further, Dr. B.C.'s opinion is consistent with a July 2015 VA opinion finding bronchitis related to smoking during active service.  The April 2010 examiner did not provide an opinion on the etiology of post-service bronchitis.

As the probative, competent evidence is at least in equipoise as to whether the Veteran's bronchitis was incurred in active service, the benefit of the doubt is resolved in favor of the Veteran and service connection for bronchitis is warranted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  

The Veteran filed a claim for service connection for bilateral hearing loss in April 2009.  The August 2009 rating decision on appeal granted service connection for left ear hearing loss, effective April 6, 2009, and denied the claim for right ear hearing loss.  The Veteran appealed both issues and, as noted above, service connection for right ear hearing loss was granted in August 2015, also effective April 6, 2009.  The remaining claim on appeal is for an increased initial rating for bilateral hearing loss.

The Veteran's bilateral hearing loss is evaluated under Diagnostic Code 6100, which assigns ratings derived by a mechanical application of the rating schedule to the specific numeric designations assigned after audiology testing is completed.  Lendenmann v. Principi, 3 Vet. App. 345 (1992); see 38 C.F.R. § 4.85.

Evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100.  

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  Further, when the average pure tone threshold is 30 decibels or less at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be considered separately.  38 C.F.R. § 4.86(b).  

The Veteran was afforded VA audiological examinations in August 2009 and July 2015 that indicate the Veteran's hearing acuity decreased to a compensable degree after the application of his July 2015 puretone threshold averages to Tables VI and VIa.  See 38 C.F.R. § 4.85.  As discussed below, the Board finds the criteria for a 10 percent rating have been met since July 6, 2015, but not prior to that date.  See Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA has a duty to consider the possibility of assigning staged ratings for different time periods based on the facts found).   

Prior to July 6, 2015, the Veteran's bilateral hearing loss does not warrant a compensable evaluation based on his August 2009 audiology testing results, which were as follows:





HERTZ



1000
2000
3000
4000
Average
RIGHT
20
25
30
30
26
LEFT
20
70
75
70
59

Speech recognition was 100 percent, bilaterally, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level I Roman numeral designation for the right ear and a Level II Roman numeral designation for the left ear.  

The Veteran's left ear puretone threshold average must also be applied to Table VIa because his hearing acuity at 1000 Hertz is less than 30 decibels and hearing acuity at 2000 Hertz is 70 decibels, which is an exceptional pattern of hearing loss for VA purposes.  See 38 C.F.R. § 4.86(b).  Application of the left ear puretone average to Table VIa results in a Level IV Roman numeral designation, which is elevated to Level V hearing impairment.  Id.  When the Level I designation for the right ear and the Level V designation for the left ear are mechanically applied to Table VII, the result is a 0 percent disability rating.  38 C.F.R. §§ 3.383, 4.85.  Therefore, the preponderance of the evidence is against a finding that the Veteran's bilateral hearing loss warrants a compensable rating prior to July 6, 2015.  Lendenmann, 3 Vet. App. 345. 

The Board finds the evidence supports a distinct increase in the degree of the Veteran's bilateral hearing loss disability that warrants a 10 percent rating since a July 6, 2015 VA audiology consultation.  The medical record notes the Veteran's reports of decreased hearing since his August 2009 VA examination and found a decrease in right ear hearing acuity since 2009.  The decrease in hearing acuity was confirmed at a July 2015 examination.  

The results of the July 2015 audiological examination, as measured by a puretone audiometry test, were as follows:




HERTZ



1000
2000
3000
4000
Average
RIGHT
20
60
55
60
49
LEFT
20
70
75
70
59
	
Speech recognition was 80 percent in the right ear and 68 percent in the left ear, as measured by the Maryland CNC test.  Applying these values to Table VI, the result is a Level III Roman numeral designation for the right ear and a Level V Roman numeral designation for the left ear.  As the Veteran's left ear puretone threshold readings at 1000 Hertz and 2000 Hertz again qualify as an exceptional pattern of hearing loss for VA purposes, it is also evaluated under Table VIa.  See 38 C.F.R. § 4.86(b).  The left ear puretone threshold average results in a Level IV Roman number designation that is then elevated to Roman Numeral V.  Id.

When the Level III designation for the right ear and the Level V designation for the left ear are mechanically applied to Table VII, the result is a 10 percent disability rating.  38 C.F.R. § 3.383, 4.85; Lendenmann, 3 Vet. App. 345.  Therefore, the evidence supports a 10 percent rating, but not higher, for bilateral hearing loss since July 6, 2015.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).


ORDER

Service connection for bronchitis is granted.

An initial compensable rating for bilateral hearing loss is denied prior to July 6, 2015.

A 10 percent rating, but not higher, for bilateral hearing loss is granted effective July 6, 2015.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


